OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that the instant application is a divisional of parent application US 15/312,385, now US Patent 11,052,594. The prosecution history of the parent application has been considered in full by the Examiner. It is also noted that any reference(s) hereinafter to the specification is to the specification as filed 02 June 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02 June 2021 has been considered by the Examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
“Molded foam” in the preamble is respectfully objected to by the Examiner as being non-descriptive of the disclosed and claimed invention – molded foam is a material, however, the claims limit the invention based on structural features
The Examiner respectfully suggests “Molded foam article”; “Molded foam tube”; or “Molded foam duct” as alternative preamble language, wherein support therefor can be found throughout the specification, including the figures
The term “plate-shaped portion” is objected to as constituting awkward claim language – the Examiner respectfully suggests the use of the term “flange”, as is 
The terms “tube body” and “plate-shaped portion” are objected to because while the preamble recites “Molded foam”, there is no recitation in the body of the claim which indicates that the body or the plate-shaped portion are formed from said molded foam (Examiner notes that this particular objection coincides with the first objection set forth above)
It is the Examiner’s position that the aforesaid terms do not render the claim indefinite when read in light of the specification, however, it is respectfully suggested that Applicant amend the claim indicating that the tube body and plate-shaped portion are formed from a foam(ed) material
The phrase “a value of a thickness B/a thickness A as a relationship between the thickness A of the tube body at a periphery of a point joined to the plate-shaped portion and the thickness B of the plate-shaped portion is less than 2.82” is objected to for (i) constituting awkward grammar/structure which hinders the read-ability of the claim, as well as (ii) awkward use of the slash (/) for denoting a ratio
Please see the rejection of claim 1 under 35 U.S.C. 112(b) below for the suggested claim language for overcoming the issue(s)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “the thickness A of the tube body at a periphery of a point joined to the plate-shaped portion” renders the claim indefinite. The use of the phrase “at a periphery of a point” makes it unclear as to where the thickness of the tube body is being measured in determining the claimed ratio. The structuring of the phrase also renders the claim indefinite, as the claim first recites that it is the plate-shaped portion which is joined to the (outer side of) tube body, and then subsequently (in the aforesaid limitation) recites that the tube body (at the point) is joined to the plate-shaped portion (i.e., opposite language). Furthermore, it is unclear if the “point of the tube body” which is “joined to the plate-shaped portion” is different from where the plate-shaped portion is joined to the outer side of the tube body – is the flange connected to the tube body (or vice versa) in more than one area/point?
In order to overcome the indefiniteness issue(s), the Examiner suggests the following language: “an expansion ratio of the molded foam is lower than two, wherein the flange has a thickness B, the tube body at a point peripheral to where the flange is joined has a thickness A, and the value of B:A is less than 2.82”. 
For examination on the merits, the Examiner is interpreting claim 1 according to the following suggested claim language, of which finds full support in at least Figure 9 of the Drawings.
Claim 2 is rejected for depending upon indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Imanari et al (US 2007/0031622; “Imanari”) in view of Tani et al. (US 2013/0052377; “Tani”).
Regarding claim 1, Imanari discloses a tubular, blow-molded, foamed air duct for vehicles. The tubular duct is formed from a foamed polypropylene resin having an apparent density of 0.35 to 0.65 g/cm3; and the tubular duct exhibit an average (wall) thickness of from 1 to 5 mm, and preferably from 1.5 to 2.5 mm [Abstract; Figures 1, 2a-d, 3a-c, 7; 0003, 0006, 0007, 0012-0015, 0017, 0018, 0030, 0032, 0034-0036, 0048, 0059, 0060, 0070]. The foamed polypropylene resin may be a polypropylene homopolymer or copolymer which has a physical blowing agent included therein for foaming [0041, 0042, 0053, 0055, 0062]. Imanari discloses that the specific polypropylenes utilized [0075; Tables 2 and 3] exhibited densities of 0.900 3 (i.e., before being foamed and blow-molded). Applicant’s specification indicates that the expansion ratio of the molded foam is calculated by dividing the starting density of the material by the apparent density after having been foamed and molded [0051], as well as indicates that the molded foam may be formed from polypropylene [0050, 0085, 0086, 0088, 0115]. As such, it can be said that Imanari discloses/teaches an implicit expansion ratio of the foamed polypropylene of 1.5 to approximately 2.6. 
The tubular duct reads on the claimed tube body, and the foam expansion ratio of 1.5 to approx. 2.6 overlaps and therefore renders prima facie obvious the claimed ratio of lower than 2 (see MPEP 2144.05(I)). 
Imanari is silent regarding the foamed air duct including a flange, as well as silent regarding the ratio of the flange thickness to the tube body thickness at a point peripheral to the where the flange is joined being less than 2.82 (claim 1). 
Tani discloses tubular, blow-molded, foamed air ducts for automobiles, formed from foamed polypropylene, with expansion ratios which overlap that of Imanari [Abstract; Figures 1, 2, 3, 8-10, 12, 13; 0002, 0037-0041, 0054, 0055, 0071, 0083, 0084, 0086, 0088, 0151, 0156]. Tani teaches that the ducts are provided with a flange (including fixing holes for bolts) for connecting the ducts to other members, and that the flange is required to exhibit structural strength to reliably connect the duct to other members [0002, 0003, 0008, 0044, 0046, 0105]. Tani teaches a flange thickness of 5 mm for a tube body (wall) thickness of 2.5 mm [0090] (noted that the average wall thickness of the tubular duct of Imanari is preferably from 1.5 to 2.5 mm). As such, it can be said that Tani reasonably teaches one of ordinary skill in the art that the flange is joined to the duct (i.e., molded integral therewith) for the purpose of connecting the duct to other members, and that the flange thickness of 5 mm (for a tubular body wall thickness of 2.5 mm) is sufficient for providing the structural strength to reliably connect the duct (via the flange) to another member [0008]. 
Imanari and Tani are both directed to tubular, blow-molded, foamed air ducts for automobiles, formed from foamed polypropylene.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the duct of Imanari by including a flange joined to the outer surface of the tubular body, as taught by Tani, in order to provide the duct with the capability to be connected to other members or otherwise mounted based on an end-use requirement, such as in a vehicle. 
Additionally, [given that the tubular duct of Imanari exhibits a tubular body (wall) thickness (i.e., preferably 1.5-2.5 mm) which is substantially similar or identical to that of Tani (2.5 mm)] it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the flange having a thickness of 5 mm, also taught by Tani, in order to ensure that the flange had sufficient structural strength for the aforesaid connections/mounting. 
The tubular, blow-molded, foamed duct of Imanari, as modified, would have comprised all of the features set forth above, and would have further comprised a flange having a thickness of 5 mm joined to the outer side of the foamed tubular (duct) body. Given that the thickness of the flange would have been 5 mm, and the (wall) thickness of the tubular body would have been from 1.5 to 2.5 mm (on average), the foamed duct would have exhibited a thickness ratio of flange thickness (B) to body (wall) thickness (A) (i.e., B:A) (including at a point on the body peripheral to where the flange is joined to the body) of 2 to approximately 3.3, of which overlaps with and therefore renders prima facie obvious the claimed range of less than 2.82 (see MPEP 2144.05(I)). As such, all of the limitations of claim 1 are read on.
Regarding claim 2, as set forth above, the thickness ratio of B:A would have ranged from 2 to approximately 3.3, of which overlaps and therefore renders prima facie obvious the claimed range of greater than 1.40 and less than 2.82. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the disclosure.
US 2008/0261016 to Tamada et al. -  discloses a hollow, blow-molded article of foamed thermoplastic resin, including foamed polypropylene, where the articles may have an expansion ratio of 1.1 to 3.5 times in order to reduce weight and increase the rigidity thereof [Abstract; Figures 2, 3, 6; 0001, 0007, 0009, 0014, 0017, 0030, 0031, 0039-0042]
US 2012/0135173 to Tsuchida et al. – discloses a hollow, blow-molded, foamed air duct for automobiles (substantially similar to disclosure of Imanari), where the apparent density of the foamed polypropylene may be as low as 0.20 g/cm3 from a starting density of 0.900 g/cm3 [whole document]
US 2007/0006986 to Derleth et al. – discloses a hollow, blow-molded, foamed air duct formed from foamed polypropylene including flanges, as well as identifies the defects with which Applicant’s specification is concerned/directed to [Abstract; Figures; 0001, 0003, 0010-0012, 0015, 0019, 0031-0033, 0044, 0048-0050]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782